ORDER
PER CURIAM.
The City of St. Louis and Ramelle L. Wallace (collectively “Defendants”) appeal the judgment granting Felicia L. Braun’s (“Plaintiff’) motion for new trial following a jury verdict entered in favor of Defen*645dants on Plaintiffs personal injury claim, We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).